Citation Nr: 1630468	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  09-45 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision.  In April 2015, within one year of the June 2014 decision, VA received a Notice of Disagreement with the June 2014 denial.

The Board remanded this issue for the AOJ to furnish a Statement of the Case in November 2015.


FINDING OF FACT

The Veteran filed a statement in February 2016 indicating his desire to withdraw his claim of entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus and PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In February 2016, the Veteran submitted a statement indicating that he wanted to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.



ORDER

The appeal is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


